 



Exhibit 10.77
December 16, 2003
Vice Admiral Scott Fry
21946 Sugarland Oaks Square
Sterling, Virginia 20164
Dear Admiral Fry:
We are pleased to offer you a position with Alion Science and Technology
Corporation as a Chief Strategist/Director of Program Development in Alion’s
System Technology Sector reporting to Barry Watson, Senior Vice President,
Sector Manager, with a proposed start date of January 5, 2004. This position is
as an exempt employee. Your starting salary for this full-time position will be
$6,924 biweekly. In addition, you will receive $15,000 as a sign-on bonus in
accordance with the terms outlined in the enclosed Bonus Agreement form. It is
company policy that only Senior Vice Presidents and Group Managers receive the
use of a company car, but we are making an exception to the policy for you and
you will have the use of a 2002 BMW until August 2005. It is our hope and
expectation that you will be in a key line management position by that time that
would justify continual use of the vehicle.
All full-time employees participate in Alion’s Flexible Employee Benefits
program. This program provides you with a base of benefits at no cost to you:
group life insurance, short and long term disability insurance, business travel
accident insurance, 10 paid holidays, and 15 days personal time off during your
first year of service. You are being offered an additional 4 days of PTO for a
total of 19 days during your first year of service. After you complete one year
of service, Alion will automatically begin contributions to the Alion Science
and Technology Corporation Employee Ownership Savings and Investment Plan
(KSOP).
Optional benefits, in which you participate in the cost, include: medical,
dental, vision, optional life insurance, AD&D, dependent life insurance, health
and dependent care flexible spending accounts and Long Term Care insurance.
Immediately upon hire, eligible employees may contribute to the Alion Science
and Technology Corporation Employee Ownership Savings and Investment Plan
(KSOP). The KSOP consists of an ESOP component (Alion stock) and a 401(k) plan.
After one year of continuous service, Alion provides matching contributions to
the KSOP plan, pursuant and subject to the Plan.





--------------------------------------------------------------------------------



 



As a new employee, you will have a one-time opportunity to invest in Alion
stock. You may rollover monies from any qualified retirement plan that you had
prior to employment with Alion and wish to invest in the company stock portion
of the Alion KSOP plan. If you elect to participate after the one-time
opportunity, you may still rollover monies from prior plans, but only to the
401(k) portion of the plan.
Once you accept this position, you will be required to maintain your current
security clearance level.
In addition, you will also be required as a condition of employment to sign
Alion’s Code of Ethics, Conduct and Responsibility Acknowledgement Form and
Alion’s Intellectual Property Agreement. Copies are enclosed for your review.
Please note that employment offered by Alion is not an offer of continued
employment for a definite period, that is, either Alion or you may terminate
employment at any time with or without notice, for any reason or no reason.
Please confirm your acceptance decision by signing below and returning a copy of
this letter to us by December 23, 2003. We look forward to a pleasant
association with you as a member of our staff. If you have any questions, please
call me at 703-269-3487.
Sincerely,
/s/ Katherine C. Madaleno
Katherine C. Madaleno
Vice -President, Director of Human Resources
I accept this offer of employment and enclose the required completed and signed
Alion Employment Application.

     
/s/ Scott Fry
     
Signature
  Date

